Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 06/6/2022: 
Claims 1-2 and 6-21 are pending in the current application. Claims 1 and 8-9 have been amended. Claim 21 is new. Claim 3-5 are canceled. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.
Information Disclosure Statement
The information disclosure statement filed 04/12/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. There is no translation of the non-patent literature document.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite “…wherein the thickness of the heat-sealable material layer is less than 40 µm”. 
This subject matter is not properly described in the application as filed. Applicant recited P90-92 of the published application, tables 2 and 3 and Fig. 13-14 as reciting this limitation; however, P90-92 is drawn to the thickness of the resin layer (first resin layer), tables 2 shows results, table 3 only includes the examples using a heat-sealable material layer with a thickness of 30 µm. No other teachings in the disclosure could be found with regards to the added limitation of the thickness of the heat-sealable material layer is less than 40 µm. No ranges are taught and therefore, based on the instant disclosure one of ordinary skill in the art would not know if a heat-sealable layer having the same thickness as the resin layer compared to a small thickness of µm would result in the same claimed external packaging member. [T]he specification does not clearly disclose to the skilled artisan that the inventors considered the thickness of the heat-sealable material layer to be part of their invention, thus also applying to the limitation with respect to the ratio. Therefore this limitation does not satisfy the written description requirement because the disclosure reveals a broader invention. 
Claims 2, 6-7, and 9-21 are rejected for depending on rejected claims 1 and 8. 
Claim Interpretation
Claims 1, 8 and 15-16 recite that the resin layer has a thickness of {40/45/50} µm or more. The instant disclosure appears to teach that the resin layer should not have a thickness above 200 µm. Examiner recommends closing the range to read between the thickness recited and at most 200 µm. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama et al. (US 6,461,757) in view of Kimura et al (US 2016/0315296). 
 Regarding claim 1, Sasayama teaches a battery comprising: 
	a multilayer member including a plurality of multilayer members (Col. 45 [48-67]), and 
	an external packaging member, or pouch casing (Col. 15 [10-22]) configured to cover the multilayer member (abstract), 
wherein: 
	the multilayer member includes
positive electrode member including a positive electrode current collector and a positive electrode mix layer provided on a surface of the positive electrode current collector (Col. 20-21 [59-9]), 
a separator configured to contain an electrolyte (Col. 20-21 [59-9]. Col. 7 [53-56]), and 
a negative electrode member including a negative electrode current collector and a negative electrode mix layer provided on the surface of the negative electrode current collector (Col. 21 [1-5]); 
the positive electrode member, the separator and the negative electrode member are laminated together (Col. 20-21 [59-9]. Col 22) and the positive electrode mix layer and negative electrode mix layer face each other; 
the multilayer members are stacked on each other in such a manner that the current collectors having the same polarity face each other (Col. 45 [48-67]); and
the external packaging member includes at least a resin layer, or outer insulating material layer having a Young’s modulus of 3 x 109 Pa, or 400 kg/mm2 (Col 15 [51-54]).
Sasayama teaches the external packaging member includes the resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), an intermediate layer, or middle metal foil layer 2 (Col 9 [6-8]), and a heat-sealable material layer, second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), which are laminated in this order as observed from outside of the external package (Col. 15 [11-22]), and 
wherein a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]), 
wherein the resin layer includes a polyethylene terephthalate resin (Col. 16 [12-14]), 
the thickness of the resin layer is greater than 40 µm, or 1 to 100 µm (Col. 9 [55]), and
the thickness of the heat-sealable material layer is less than 40 µm, or 10 to 100 µm (Col. 8 [60-67]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
The examiner takes note of the fact that the prior art range of 10 to 100 µm overlaps the claimed range of 40 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sasayama is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a batteries, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity face each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of Sasayama not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 2, modified Sasayama teaches the electrolyte has a gel-like form (Col. 24 [60-61]). 
Regarding claim 6, modified Sasayama teaches the intermediate layer includes aluminum (Col 9 [6-8]). 
Regarding claim 7, modified Sasayama teaches the multilayer members are connected in parallel with each other in the multilayer structure (Col. 21 [6-9]).
Regarding claim 8, Sasayama teaches a battery comprising: 
	a multilayer member; and 
	an external packaging member, or pouch casing (Col. 15 [10-22]) configured to cover the multilayer member (abstract), 
wherein: 
	the multilayer member includes a positive electrode member including a positive electrode current collector and a positive electrode mix layer provided on a surface of the positive electrode current collector (Col. 20-21 [59-9]), 
a separator configured to contain an electrolyte (Col. 20-21 [59-9]. Col. 7 [53-56]), and 
a negative electrode member including a negative electrode current collector and a negative electrode mix layer provided on the surface of the negative electrode current collector (Col. 21 [1-5]); 
the positive electrode member, the separator and the negative electrode member are laminated together (Col. 20-21 [59-9]. Col 22);
the electrolyte has a gel-like form (Col. 24 [60-61]); and 
the external packaging member includes at least a resin layer, or outer insulating material layer having a Young’s modulus of 3 x 109 Pa, or 400 kg/mm2 (Col 15 [51-54]).
Sasayama teaches the external packaging member includes the resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), an intermediate layer, or middle metal foil layer 2 (Col 9 [6-8]), and a heat-sealable material layer, second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), which are laminated in this order as observed from outside of the external package (Col. 15 [11-22]), and 
wherein a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]). wherein the resin layer includes a polyethylene terephthalate resin (Col. 16 [12-14]), 
the thickness of the resin layer is greater than 40 µm, or 1 to 100 µm (Col. 9 [55]), and
the thickness of the heat-sealable material layer is less than 40 µm, or 10 to 100 µm (Col. 8 [60-67]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
The examiner takes note of the fact that the prior art range of 10 to 100 µm overlaps the claimed range of 40 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sasayama is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a batteries, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity face each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of Sasayama not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 9, modified Sasayama teaches a battery comprising: 
an electrode body having the multilayer structure according to claim 1 (Col. 45 [48-62]); and 
	an external packaging member, or pouch casing (Col. 15 [10-22]), 
wherein: 
	the external packaging member includes a metal layer, or middle metal foil layer 2 including aluminum (Col 9 [6-8]), a first resin layer, or outer electrically insulating material layer 3 provided on a first surface of the metal layer (Col. 9 [23-25]), and a second resin layer, or thermoplastic resin layer 1 provided on the second surface of the metal foil 2 (Col. 8 [60-64]), 
the external packaging member is configured to accommodate the electrode body in such a manner that the first resin layer is located on an outer side (Col. 9 [23-27]). 
Regarding claim 13, modified Sasayama teaches the separator includes a base, or material capable of passing ions (Col. 24 [54-55]. Col. 45 [23-29]) and a surface layer, or electrolyte, provided on the surface of the base, and the surface layer -includes inorganic particles and a resin material (Col. 24 [57-61]). 
Regarding claim 14, modified Sasayama teaches the electrolyte includes inorganic particles (Col. 24 [57-61]).
Regarding claim 15, modified Sasayama teaches the first resin layer has a thickness of 45 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Sasayama is silent in teaching the battery has a thickness of 1 mm or less; however, modified Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, modified Sasayama teaches the first resin layer has a thickness of 50 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Sasayama is silent in teaching the battery has a thickness of 1 mm or less; however, modified Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 17, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. Sasayama fails to teach the battery has a thickness of 0.5 mm or less; however, Sasayama also teaches that the advantages of the battery include having a small light weight battery with high capacity that is useable for portable equipment (Col. 47 [19-24]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the size of the battery to have a small, lightweight battery for portable equipment, and in doing so arrive at a battery of the claimed thickness of 0.5 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 21, modified Sasayama teaches the resin layer includes a polyethylene terephthalate resin (Col. 16 [12-14]). 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura as applied to at least claim 1 above, and further in view of Hatta et al. (US 2016/0043370). 
Regarding claim 10, modified Sasayama teaches the external packaging member includes the resin layer, or third thin film, an intermediate layer, or second thin film, and a heat-sealable material layer, or first thin film which are laminated in this order as observed from outside of the external packaging member (Col. 15 [11-23]). 
Modified Sasayama is silent in teaching an adhesive agent layer is provided between the resin layer and the intermediate layer; however, Hatta, in a similar field of endeavor related to batteries and casings, teaches an exterior package for a battery formed from a laminate of a resin layer on both sides of a metal layer (P209). 
Hatta teaches including an adhesive agent layer between the outer resin layer and the intermediate layer, or metal layer, to improve adhesion of the layers (P209-211). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an adhesive agent layer between the intermediate layer and the resin layer of modified Sasayama to improve adhesion of the layers, as taught by Hatta. 
Regarding claim 12, modified Sasayama teaches a second adhesive agent, or intermediate electrical insulating material layer, between the intermediate layer, or middle metal foil layer and the heat-sealable material layer, or inner thermoplastic resin layer (Col. 15 [11-22]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura and Hatta as applied to at least claim 10 above, and further in view of Takamori et al. (US 2015/0037596). 
Regarding claim 11, modified Sasayama in view of Hatta teaches an adhesive agent layer between the resin layer and the intermediate layer. 
Modified Sasayama in view of Hatta fails to teach the adhesive agent layer has an empty space as observed in a thickness direction; however, Takamori, in a similar field of endeavor related to packaging for batteries (P159) teaches using an adhesive agent between adherend layers including metals and polyethylene terephthalate (P91. 106). 
Takamori teaches that known methods of applying an adhesive agent layer include method that form an empty space as observed in a thickness direction, such as spiral coating layer, or dot coating creating spot-like coating (P107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use one of the known methods of applying an adhesive agent to form an empty space as observed in a thickness direction, as taught by Takamori, in the battery of modified Sasayama, as it would yield no more than predictable outcomes which one of ordinary skill in the art would have expected to achieve i.e. adhesion, cost, and flexibility. 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.02
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama in view of Kimura as applied to claim 1 above, and further in view of Federici et al. (US 2015/0325856).
Regarding claim 18, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach an electronic device comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in electronic device (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in an electronic device, because Frederici teaches is it well known and the use of the known arrangement of modified Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Regarding claim 19, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach a wearable device comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in wearable devices device (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in a wearable device, because Frederici teaches is it well known and the use of the known arrangement of Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Regarding claim 20, modified Sasayama teaches the battery of claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Sasayama fails to teach an IC card comprising the battery of claim 1; however, Frederici, in a similar field of endeavor related to batteries, teaches it is well known to include lithium flexible batteries in IC cards (P5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the battery of modified Sasayama in an IC card , because Frederici teaches is it well known and the use of the known arrangement of Sasayama in the well-known device yields nothing more than predictable results and one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. MPEP 2143 A
Claims 1-2, 6-9, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2016/0240325) in view of Sasayama et al. (US 6,461,757) and Kimura et al. (US 2016/0315296).
Regarding claim 1, Tajima teaches a battery 100 comprising:
	a multilayer structure including a plurality of multilayer members, or plurality of stacked/bending members,
an external packaging member, or exterior body 110 configured to cover the multilayer structure, or secondary battery 100 (P78; Fig. 2A), 
wherein: 
each of the multilayer members includes
a positive electrode member 111 including a positive electrode current collector 101 and a positive electrode mix layer 102 provided on a surface of the positive electrode current collector 101, 
a separator 108 configured to contain an electrolyte 109 (P199-202; Fig.2A. 10), and 
a negative electrode member 115 including a negative electrode current collector 105 and a negative electrode mix layer 106 provided on the surface of the negative electrode current collector 105 (P80; Fig. 2A); 
the positive electrode member 111, the separator 108 and the negative electrode member 115 are laminated together, and the positive electrode mix layer 102 and the negative electrode mix layer 106 face each other (Fig. 2A. 3A);
the multilayer members are stacked on each other in such a manner that current collectors having the same polarity face each other (P92; Fig. 1A. 2A); and 
the external packaging member 110 includes at least a resin layer, or third thin film including an insulating synthetic resin (P303) including a polyester-based resin. 
Tajima teaches the external packaging member includes the resin layer, or third thin film, an intermediate layer, or second thin film, and a heat-sealable material layer, or first thin film which are laminated in this order as observed from outside of the external packaging member (P303).
Tajima is silent in teaching the resin member has a Young’s modulus if 3 x 109 Pa or more and includes polyethylene terephthalate, and the thickness of the resin layer is larger than a thickness of the heat-sealable material layer, wherein the thickness of the resin layer is greater than 40 µm and the thickness of the heat-sealable material layer is less than 40 µm; however, Sasayama, in a similar field of endeavor related to batteries and casings, teaches an external packaging member, or pouchy casing, comprising an insulating resin layer (Col. 8-9) comprising a polyester-based resin (Col. 9 [23-38]). 
Sasayama teaches that the insulating resin layer should have a high Young’s module, or tension modulus to prevent damage to the casing. Sasayama teaches this modulus is preferably 3 x 109 Pa or more, or 400 kg/mm2 or more (Col. 15 [43-53]). Sasayama teaches polyethylene terephthalate as a preferred polyester-based resin film for an insulating layer in order to have the preferred Young’s modulus to prevent damage to the casing (Col. 16 [12-14]). Sasayama also teaches that the heat-sealable material, or inner thermoplastic layer preferably has a thickness in a range of 10 to 100 µm and the resin layer, or outer electrically insulating material has a thickness of 1 to 100 µm, both selected to balance between desired mechanical strength and weight reduction (Col. 8 [60-67] and Col. 9 [49-55]) wherein all examples of Sasayama teach a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the resin layer of Tajima use a Young’s modulus of 3 x 109 Pa or more, or 400 kg/mm2 or more, using polyethylene terphthalate as taught by Sasayama, to prevent damage to the casing and have the thickness of the resin layer as larger than the thickness of the heat-sealable material layer to optimize weight reduction and mechanical strength wherein the thickness of the resin layer is greater than 40 µm, or 1 to 100 µm (Col. 9 [55]), and the thickness of the heat-sealable material layer is less than 40 µm, or 10 to 100 µm (Col. 8 [60-67]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
The examiner takes note of the fact that the prior art range of 10 to 100 µm overlaps the claimed range of 40 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Tajima is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a batteries, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity face each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of modified Tajima not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 2, modified Tajima teaches the electrolyte has a gel-like form (P17).
Regarding claim 6, modified Tajima teaches the intermediate layer, or second thin film includes aluminum (P303). 
Regarding claim 7, modified Tajima teaches the multilayer members are connected in parallel with each other in the multilayer structure, wherein the current collectors of the plurality of multilayer members/laminated members are connected to each other (P5-240; Fig. 2A. 6B). 
Regarding claim 8, Tajima teaches a battery 100 comprising:
	a multilayer member, and 
an external packaging member, or exterior body 110 configured to cover the multilayer member, or secondary battery 100  (P78; Fig. 2A), 
wherein: 
the multilayer member includes
a positive electrode member 111 including a positive electrode current collector 101 and a positive electrode mix layer 102 provided on a surface of the positive electrode current collector 101, 
a separator 108 configured to contain an electrolyte 109 (P199-202; Fig.2A. 10), and 
a negative electrode member 115 including a negative electrode current collector 105 and a negative electrode mix layer 106 provided on the surface of the negative electrode current collector 105 (P80; Fig. 2A); 
the positive electrode member 111, the separator 108 and the negative electrode member 115 are laminated together (Fig. 2A. 3A); 
the electrolyte has a gel-like form (P17); and 
the external packaging member 110 includes at least a resin layer, or third thin film including an insulating synthetic resin (P303) including a polyester-based resin. 
 Tajima is silent in teaching the resin member has a Young’s modulus if 3 x 109 Pa or more and includes polyethylene terephthalate, and the thickness of the resin layer is larger than a thickness of the heat-sealable material layer, wherein the thickness of the resin layer is greater than 40 µm and the thickness of the heat-sealable material layer is less than 40 µm; however, Sasayama, in a similar field of endeavor related to batteries and casings, teaches an external packaging member, or pouchy casing, comprising an insulating resin layer (Col. 8-9) comprising a polyester-based resin (Col. 9 [23-38]). 
Sasayama teaches that the insulating resin layer should have a high Young’s module, or tension modulus to prevent damage to the casing. Sasayama teaches this modulus is preferably 3 x 109 Pa or more, or 400 kg/mm2 or more (Col. 15 [43-53]). Sasayama teaches polyethylene terephthalate as a preferred polyester-based resin film for an insulating layer in order to have the preferred Young’s modulus to prevent damage to the casing (Col. 16 [12-14]). Sasayama also teaches that the heat-sealable material, or inner thermoplastic layer preferably has a thickness in a range of 10 to 100 µm and the resin layer, or outer electrically insulating material has a thickness of 1 to 100 µm, both selected to balance between desired mechanical strength and weight reduction (Col. 8 [60-67] and Col. 9 [49-55]) wherein all examples of Sasayama teach a thickness of the resin layer, or electrically insulating material layer is larger than a thickness of the heat-sealable material layer, or thermoplastic resin layer (all examples of Sasayama i.e. Col. 27 [46-64] and Col. 32 [1-12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the resin layer of Tajima use a Young’s modulus of 3 x 109 Pa or more, or 400 kg/mm2 or more, using polyethylene terphthalate as taught by Sasayama, to prevent damage to the casing and have the thickness of the resin layer as larger than the thickness of the heat-sealable material layer to optimize weight reduction and mechanical strength wherein the thickness of the resin layer is greater than 40 µm, or 1 to 100 µm (Col. 9 [55]), and the thickness of the heat-sealable material layer is less than 40 µm, or 10 to 100 µm (Col. 8 [60-67]).
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 40 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
The examiner takes note of the fact that the prior art range of 10 to 100 µm overlaps the claimed range of 40 µm or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Tajima is silent in teaching that the current collectors that are stacked in the multilayer structure are not fixed to each other; however, Kimura, in a similar field of endeavor related to a batteries, teaches a multilayer structure with current collectors facing each other (P16-19). 
Kimura teaches stacking current collectors such that the same polarity face each other (P94) and that to prevent breakage, decreasing capacity, degraded cycle performance and the like in a storage device the current collectors facing each other should not be fixed to each other, or should be able to slide to relieve stress applied when the device is bent (P95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the current collectors that are stacked in the multilayer structure of modified Tajima not fixed to each other to prevent breakage, decreasing capacity, and degraded cycle performance, as taught by Kimura. 
Regarding claim 9, modified Tajima teaches a battery 100 comprising:
	an electrode body having the multilayer structure according to claim 1 (P218), and
an external packaging member, or exterior body 110 (P78; Fig. 2A), 
wherein the external packaging member includes a metal layer, or second thin film including aluminum (P303), a first resin layer provided on the first surface of the metal layer, and a second resin layer provided on the second surface of the metal layer (P303); 
the external packaging member is configured to accommodate the electrode body in such a manner that the first resin layer is located on an outer side (P211. 303).
Regarding claim 13, modified Tajima teaches the separator includes a base (P200) and a surface layer, or electrolyte on a surface of the vase, and the surface layer includes inorganic particles (P202) and a resin material (P205). 
Regarding claim 14, modified Tajima teaches the electrolyte includes inorganic particles (P202). 
Regarding claim 15, modified Tajima in Sasayama teaches that the first resin layer has a thickness of 45 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 45 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Tajima is silent in teaching the battery has a thickness of 1 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, modified Tajima in Sasayama teaches that the first resin layer has a thickness of 50 µm or more, or preferably 1 to 100 µm (Col. 9 [55]). 
The examiner takes note of the fact that the prior art range of 1 to 100 µm overlaps the claimed range of 50 µm or more. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Modified Tajima is silent in teaching the battery has a thickness of 1 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 1 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 17, modified Tajima is silent in teaching the battery has a thickness of 0.5 mm or less; however, modified Tajima teaches that the battery can easily be downsized (P109) for easy fabrication. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to downsize the battery according to need and fabrication, and in doing so arrive at a battery of the claimed thickness of 0.5 mm or less. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 18, modified Tajima teaches an electronic device comprising the battery according to claim 1 (P212). 
Regarding claim 19, modified Tajima teaches a wearable device comprising the battery of claim 1 (P212). 
Regarding claim 21, modified Tajima in view of Sasayama teach the resin layer includes polyethylene terephthalate (Col. 16 [12-14]).
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Examiner notes that the instant disclosure does not teach anything with respect to a ratio between the two thicknesses, or the thickness of the heat-sealable material and the material came from the table, where no examples show an example the opposite case (i.e. resin layer thickness less than the thickness of the heat-sealable material). Furthermore, embodiments relied on also teach examples where the thicknesses are equal. While the disclosure does include any teachings about the importance of the ratio between the two layers, it only teaches the thickness of the resin layer prevents deterioration and cracking (P151). Thus, Sasayama discloses the same teachings as the instant disclosure. "[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729 

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729